THE THIRTEENTH COURT OF APPEALS

                                     13-18-00472-CV


                                  George Garcia, et al.
                                            v.
   Gregory K. Propst, Individually and derivatively on behalf of Riostar Solutions, Inc.


                                   On appeal from the
                     275th District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-4398-16-E


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND RENDERED IN PART. Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

January 30, 2020